         Case 1:18-cv-07652-DLC Document 194 Filed 12/11/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 LEONIDES DUVERNY                       :
                                        :                18cv7652 (DLC)
                     Plaintiff,         :
                                        :                      ORDER
           -v-                          :
                                        :
 HERCULES MEDICAL P.C., HYPERION        :
 MEDICAL P.C., ACHILLES MEDICAL P.C.,   :
 and GEOFFREY RICHSTONE, individually, :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     The Southern District of New York is reconfiguring

courtrooms and other spaces in its courthouses to allow civil

jury trials to proceed as safely as possible during the COVID-19

pandemic.     On December 8, 2020 the Clerk of Court notified

district judges of the dates on which jury selection could

commence and trials could proceed in the reconfigured spaces

during January through March 2021.          Accordingly, the parties are

hereby

     NOTIFIED that this action has been placed on a trial-ready

calendar for Wednesday, February 3, 2021.           It is hereby

     ORDERED that the parties shall be prepared to proceed to

trial as of that date and on each following week through March

2021.     The parties are advised that they will receive as much
         Case 1:18-cv-07652-DLC Document 194 Filed 12/11/20 Page 2 of 2


notice as possible about whether their case will proceed to

trial in any of those weeks.


Dated:       New York, New York
             December 11, 2020


                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       2
